Citation Nr: 1757502	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1961 to February 1964.  The Veteran died in March 2010.  The appellant is the surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision and November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the appeals is with the RO in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appellant testified before the undersigned Veterans Law Judge in an August 2017 videoconference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran died in March 2010.

2.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits, and did not have a claim for compensation or pension pending with evidence in the claims file on the date of death sufficient to grant pension or disability compensation. 

3.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care

4.  The Veteran was buried in a national cemetery.  


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, are not met. 38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. 
§§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Merits

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances. 38 U.S.C. 
§ 2302(a); 38 C.F.R. § 3.1600 (b) (now 38 C.F.R. § 3.1705). 

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses. See 38 U.S.C.A. § 2302 (a); 38 C.F.R. § 3.1600 (b) (now 38 C.F.R. §§ 3.1705 (b), (e), 3.1708(b),(c)). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. See 38 U.S.C.A. § 2303 (a); 38 C.F.R. §§ 3.1600 (c), 3.1605 (now 38 C.F.R. 
 § 3.1706(b),(d)). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body. 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601 (a) (now 38 C.F.R. § 3.1703 (a)).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600 (f). The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery. 38 C.F.R. § 3.1601 (a) (now 38 C.F.R. § 3.1703 (a)).

The appellant's claim for nonservice-connected burial benefits was timely filed in August 2010; however, the Board finds that none of the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600 (b) (now 38 C.F.R. § 3.1705 and § 3.1706) are met.  First, the Veteran was not receiving VA compensation or pension at the time of his death.  Second, although there was a pending appeal for a claim of entitlement to service connection for bilateral hearing loss, tinnitus, gastritis, and end stage renal failure at the time of the Veteran's death, the evidence in the claims file on the date of death was insufficient to grant disability compensation effective before the date of death.  In March 2010, a few days before the Veteran's death, the RO issued an SOC for these appeals.  There were no positive etiological opinions of record and the VA examinations provided negative etiological opinions for each of the four claimed disabilities.  Third, the Veteran was not shown to have been discharged or released from active service for a disability incurred or aggravated in the line of duty, and the evidence does not indicate that the Veteran was without any next of kin, especially as the appellant in this case is his surviving spouse.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The death certificate shows that the Veteran died at a private hospital in March 2010.  Therefore, burial benefits are not warranted on the foregoing bases.

Next, plot and interment allowances are available for a veteran who was eligible for burial in a national cemetery under 38 U.S.C. § 2402, but was not buried in a national cemetery or other cemetery under the jurisdiction of the U.S., provided that other criteria are met.  38 C.F.R. § 3.1707 (2017).  

Here, the Veteran is considered to have been a 'veteran' for VA purposes such that he was eligible to have been buried in a national cemetery.  See 38 U.S.C. § 2402.  However, the record reflects that the Veteran was, in fact, buried at a national cemetery.  The appellant's application for benefits clearly states that the Veteran was buried at the Veterans National Cemetery in Houston, Texas.  The Veteran's Certificate of Death also lists the Houston National Cemetery as the place of disposition.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, as one of the threshold requirements are not satisfied. 


ORDER

The appeal seeking entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, is denied.


REMAND

For the appellant's claim for service connection for the cause of the Veteran's death, remand is required to attempt to obtain private medical records.  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making reasonable efforts to obtain relevant private medical records. 38 C.F.R. 
§ 3.159(c)(1) (2017).  At the August 2017 Board hearing, the appellant testified that the Veteran's progressive kidney failure contributed to his heart condition and that his kidney disease was etiologically related to his military service.  The appellant testified that one of the Veteran's doctors had informed him his kidney disorder was etiologically related to service.  The appellant also testified that the Veteran's kidney disorder, or symptoms thereof, dated back to the 1960s.  VA is in receipt of private treatment records dating to 2001, showing a history of coronary artery disease and renal failure.  In light of the appellant's testimony, the Board finds that remand is appropriate to attempt to obtain any private treatment records for her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any private treatment records dating back to when the Veteran first developed a kidney disorder, records first showing the onset of coronary artery disease, records documenting the Veteran's passing, and any records pertaining to an etiological opinion purportedly given to the deceased Veteran by a medical professional linking kidney disorder to his military service.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the appellant that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


